ON MOTION FOR REHEARING.
A motion for rehearing has been filed by respondent in which he questions the correctness of our construction of Section 475, Revised Statutes Missouri 1929 (Mo. Stat. Ann., sec. 475, p. 293), in so far as we have held such statute to be broad enough in its terms to authorize the probate court, upon a proper showing, to make an allowance out of an incompetent's estate for the support of a member of the incompetent's family as to whom there is no legal liability for support.
Again respondent argues that the only purpose of the statute is to invest the probate court with judicial power to protect the insane, conserve and manage their estates, and enforce certain legal duties imposed upon them, and that in view of such a purpose the word "family," as used in the statute, should consequently be limited in its application to the legal dependents of any insane ward. *Page 160 
Though recognizing the force of respondent's contention, we nevertheless cannot escape the conclusion that the statute was designed by the Legislature to confer upon the probate court a power and authority over and above that of merely enforcing bare legal obligations of an incompetent for which, as a matter of fact, his estate would be liable without the enactment of any such statute.
It occurs to us that the power conferred upon the probate court to make allowances out of an incompetent's estate for the support and maintenance of his family and the education of his children is to be viewed and interpreted in the light of the theory upon which his estate is managed and administered during the period of his incompetency, which is not with a view to winding up the estate as in the case of an administration upon the estate of a decedent, but instead is for the purpose, in so far as may be possible, of protecting and preserving the estate in the manner the incompetent himself would have done if he had retained his faculties, so that if he fortuitously recovers his right mind, the estate remaining in his guardian's hands may be restored to him for his subsequent use and enjoyment of it. [The State to use v. Jones, 89 Mo. 470, 1 S.W. 355.]
So by analogy it would appear that the intent of the Legislature in enacting Section 475, supra, was to provide a power and authority in the probate court whereby, the circumstances of the case permitting, the family of an incompetent might be maintained and his children educated during the period of his incompetency in as nearly the same manner as the court might conclude that the incompetent himself would have maintained his family and educated his children if he had not become of unsound mind and incapable of managing his own affairs. And if this conclusion implies that the word "family," as used in the statute, is to be taken as broad enough to comprehend others than those to whom the incompetent may owe the bare legal duty of support, is it not after all strongly persuasive of the correctness of this conclusion that in providing for allowances to be made for the education of the incompetent's "children" the Legislature did not see fit to limit such allowances to the education of "minor" children as to whom alone a legal liability for necessary expenditures exists?
Respondent argues that in reaching this conclusion we must necessarily construe the statute as imposing a duty upon insane wards to support members of their families who have no legal claim thereto, and, in fact, as giving to such persons a legal right to such support. However this is not the case. As we interpret the statute, it does not impose any additional legal duty upon an incompetent, but was only intended to confer the authority upon the probate court, where the proof may warrant and the circumstances permit, to make an allowance for the support and maintenance of one occupying the status of a member of the incompetent's family, if it appears to the satisfaction *Page 161 
of the court, from all the evidence adduced, that the particular contribution is one which the incompetent himself, if he were sane, would naturally wish to make.
Conceding that the power to make allowances out of an incompetent's estate for the support of persons other than the incompetent's legal dependants is one which first came into being as a part of the jurisdiction of chancery courts, that circumstance is still no reason why the corresponding power may not be exercised by the probate courts of this State to whatever extent the same has been conferred upon them by statute. It is of course true that probate courts in this State possess no inherent equitable jurisdiction, but as we have already pointed out, it has always been recognized that they may apply equitable principles in the exercise of the statutory jurisdiction with which they have been invested.
It follows that respondent's motion for a rehearing should be overruled, and the Commissioner so recommends.